               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


SHONE EDWARD HANDSHAW,                                                 PLAINTIFF
# 39466

v.                                                 CIVIL NO. 1:19cv821-HSO-JCG

BILOXI POLICE DEPARTMENT, et
al.                                                                DEFENDANTS


                              FINAL JUDGMENT

     This matter is before the Court sua sponte.   Pursuant to the Order issued this

date and incorporated herein by reference,

     IT IS, HEREBY, ORDERED AND ADJUDGED that, this case is

DISMISSED.      The claims against Defendants Biloxi Police Department and City

of Biloxi are DISMISSED WITH PREJUDICE as frivolous and for failure to state

a claim. The claims against the John Doe Defendants are DISMISSED

WITHOUT PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 6th day of February, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
